Citation Nr: 1732726	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who was unavailable to consider the matter.  A transcript of this hearing is associated with the claims file.  Because the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Board sent the Veteran and his representative a March 2016 letter offering the Veteran an opportunity to testify at another hearing before a different VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran responded and indicated that he did not wish to appear at another hearing.  Accordingly, the Board will proceed to the merits of the appeal without scheduling a new hearing.

This case was previously before the Board in March 2014 and July 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In July 2004, the RO denied the Veteran's claim for a disability rating in excess of 10 percent for tinea cruris.  Notice of this denial was sent to an apparently incorrect address.  In November 2009, the Veteran's representative submitted a statement which referred to the Veteran's assertion that he had never received any notice pertaining to the status of his claim, or to any adjudicative decision that had been made.  While the notice letter sent to the Veteran's address was not returned as undeliverable, this was not the Veteran's address of record.  The RO acknowledged that the address that the notice was sent to was incorrect, and had re-sent a duty to assist letter to a different address.  No such corrective action was taken in regard to the notice of denial to the July 2004 rating decision.  Because the Veteran was not properly notified of the July 2004 denial of his increased rating claim for tinea cruris, it did not become final.  As a result, the July 2004 rating decision is the decision on appeal.  

The issue of entitlement to a disability rating in excess of 30 percent for tinea cruris, from April 15, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 15, 2014, the Veteran's tinea cruris has required corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, effective April 15, 2014, for tinea cruris have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim of entitlement to an increased rating for 30 percent, and remanding the issue of a rating in excess of 30 percent, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting and remanding an increased rating for tinea cruris, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Analysis

The Veteran contends that his tinea cruris is more severe than the currently assigned 10 percent rating.  Based on the evidence below, the Board finds that from April 15, 2014, the Veteran's disability more nearly approximates a disability rating of 30 percent.

The Veteran is currently rated as 10 percent disabling under DC 7806 for dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2016).

Under DC 7806, the minimum 10 percent rating is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

In a July 2004 VA examination report, the Veteran noted that he had a recurrent rash.  The Veteran reported that he had a rash in his groin area consistent with tinea cruris, and that it occurred all over his body.  The croppings lasted approximately two weeks and were red with scales, sometimes with a little bit of blistering.  The Veteran noted that the blistering went away on its own.  He reported that he used cocoa butter on his rash.  Upon physical examination, the examiner saw hypopigmented macules in a whorled array on the Veteran's right upper arm, a few present on his abdomen, and on his lower extremities.  There was no evidence of tinea cruris.  The examiner reported that no surface area of the Veteran's body was affected.  During the examination, the Veteran gave no indication that he used corticosteroids or immunosuppressive drugs, only cocoa butter.

In a January 2010 VA examination report, the Veteran noted that he used cocoa butter and over-the-counter antifungals.  He reported that he was very pruritic in the groin area and had some scaling and dryness.  The Veteran commented that it was worse in the heat.  He did not require any corticosteroid or immunosuppressive drugs.  Upon examination, the Veteran had hypopigmented dry scaly area on the innermost aspects of both thighs.  It did not affect the genitourinary area or the rectal area.  It was pruritic.  No ulcerations, cellulitis, or scarring was noted.  The impression was tinea cruris, and in the examiner's estimation, it covered less than one percent of the body as a whole, and zero percent of exposed area.

In an April 2014 VA examination report, the Veteran was diagnosed with tinea cruris.  The Veteran noted that he had been treated with oral or topical medications in the past 12 months, 6 weeks or more, but not constantly.  A July 2016 Board remand requested an opinion from a VA examiner as to whether the Veteran's treatment included corticosteroid or immunosuppressive creams because it was unclear from the April 2014 VA examination report.

In an August 2016 VA examination report, it was noted that the Veteran was treated with topical corticosteroids for 6 weeks or more, but not constantly.  Upon examination, his infections covered less than 5 percent of his total body area and less than 5 percent of his exposed area.  

Based on the above evidence, particularly the findings that the Veteran used topical corticosteroids for 6 weeks or more, but not constantly, the Board determines that the assigned 10 percent evaluation is insufficient as of the date of the April 2014 evaluation, and a higher evaluation of at least 30 percent is warranted, effective April 15, 2014.  38 C.F.R. § 4.118, DC 7806 (2016).  The question of whether an even higher evaluation is warranted for the respective time periods will be addressed on remand.


ORDER

Entitlement to a disability rating of 30 percent is granted for tinea cruris, effective April 15, 2014, subject to the laws and regulations governing monetary benefits.


REMAND

Given the Board's action in this case, the issue remaining on appeal is entitlement an increased evaluation for tinea cruris, rated as 10 percent disabling prior to April 15, 2014, and as 30 percent disabling from that date.  

In this regard, the Board notes that neither the April 2014 VA examination report, nor the August 2016 VA examination report stated whether the Veteran's use of topical corticosteroids was "constant or near constant systemic therapy," which would more nearly approximate the maximum 60 percent disability rating for tinea cruris.  A new VA opinion is necessary to determine if the Veteran's use of topical corticosteroids rises to the level of "constant or near constant systemic therapy" (emphasis added).  The language in the Disability Benefits Questionnaire utilized does not ideally correspond to the information sought, and more of an explanation is requested.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received pertinent to his claims.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2. After the above development is completed, the RO should return the Veteran's claims file to the August 2016 VA examiner (or another qualified medical professional, if necessary) to determine whether the Veteran's use of topical corticosteroids rises to the level of "constant or near constant systemic therapy."  This should be described in more detail than that set forth in the Disability Benefits Questionnaire.  If this is shown, the examiner should address the time at which this duration arose, if possible.  If the examiner determines that an additional examination is necessary, an examination to address the above question should be scheduled.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


